DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—20 filed on 04/04/2019 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—6, 9—11 and 13—18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Srinivasan” et al. [US 10825266 B2] in view of “Tonogai” et al. [US 8869236 B1].

REGARDING CLAIMS 1, 9 & 13. Srinivasan disclose 
A method, 
A non-transitory computer-readable medium comprising instructions, and 
A system enabling for enabling a computing device to communicate with a cloud network, the cloud network that manages a plurality of enterprise computing devices; and the computing device that comprises: a processor, and a non-transitory computer-readable medium storing instructions that [see At least FIGS.1, 2 and 4 of Srinivasan], when executed by the processor, cause the system to:
connecting the computing device to the Internet [see Abstract; FIG.1, where Srinivasan disclose Equipment 101 connecting to Network 104]; 
Srinivasan disclose Telematics cloud [see for e.g., 150, FIG.1]; 
Srinivasan may not expressly disclose, but, Tonogai, analogues art, disclose locating the cloud network [see FIG.3, where Tonogai disclose cloud service network 104];
Therefore, It would have been would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Srinivasan by incorporating the cloud network of Tonogai for the benefit of …. automatic configuration of a network device.

Srinivasan in view of Tonogai further disclose,
establishing a secure communication channel between the computing device and the cloud network [see “… provide for wirelessly updating engine control unit (ECU) configuration” (Abstract); FIG.1, where Srinivasan disclose Equipment 101 connecting to Network 104]; 
transmitting current configuration data from the computing device to the cloud network, wherein the cloud network evaluates the current configuration data from the computing device and retrieves updates directed at modifying the current configuration data of the computing device to allow the cloud network to manage the computing device [see Abstract and FIGS.2. 3: “ECU Parameter Configuration Circuit 203” “Secure Communication Circuit 205”, and “Generate a write package including the parameter 304” of Srinivasan]; 
receiving the updates from the cloud network [see Abstract and FIGS.2. 3: “Write Package Generation Circuit 204”, “Secure Communication Circuit 205” and “Transmit the write package vehicle 306” of Srinivasan]; and incorporating the received updates at the computing device thereby allowing the cloud network to manage the computing device [see Abstract and FIGS.2. 3: “Write Package Generation Circuit 204”, “Transmit the write package vehicle 306” of Srinivasan]. 

Srinivasan in view of Tonogai further disclose claims 2, 10 & 14. The method, medium and system, further comprising modifying the computing device so that the computing device is capable of communicating with the cloud [see “… provide for wirelessly updating engine control unit (ECU) configuration” (Abstract); FIG.1, where Srinivasan disclose Equipment 101 connecting to Telematics 104], 
wherein the modification is carried out via a hardware component, wherein the hardware component comprises hardware portions that facilitate communication with other see “… configuration system being coupled to a service network” (Abstract); see also steps 152, 204 of FIGS.4 and 5, where Tonogai discloses coupled system]. 
The motivation to combine is the same as that of claim 1 above.

Srinivasan in view of Tonogai further disclose claims 3-4 and 15-16. The method of claim 2, wherein the hardware component is attachable to the computing device via a Universal Serial Bus (USB) connector; and wherein the hardware portion provides communication using 3G, 4G, 5G, Wi-Fi, and LTE [Srinivasan/Tonogai disclose communication protocols, including wireless and USB, Ethernet, LAN, WAN, etc…]. 
The motivation to combine is the same as that of claim 1 above.

Srinivasan in view of Tonogai further disclose claims 5, 6, 11, 17 and 18. The method, medium and system, wherein modifying the computing device is carried out by modifying internal hardware of the computing device to include the hardware portion and the instructions directing the computing device to communicate with the cloud network; and wherein connecting the computing device to the Internet is performed using wireless mesh networks in connection with other computing devices until at least one other computing device is found that is connected to the Internet [see “… configuration system being coupled to a service network” (Abstract); see also steps 152, 204 of FIGS.4 and 5, where Tonogai discloses coupled system]. 
The motivation to combine is the same as that of claim 1 above. 

Claims 7, 8, 12, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Srinivasan” et al. [US 10825266 B2] in view of “Tonogai” et al. [US 8869236 B1], and further disclose “Nguyen” et al. [US 2020/0311262 A1].

Srinivasan in view of Tonogai further The method, medium and system of claim 1 and 13. Srinivasan/Tonogai may not expressly disclose; but, Nguyen, analogues art, disclose claims 7 and 19. The method and system, wherein the cloud network further retrieves updates for applications and/or an operating system of the computing device based on the evaluated current configuration data and data stored on the cloud network [see At least FIG.2]. 
Therefore, It would have been would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Srinivasan/Tonogai by incorporating the teachings of Nguyen for the benefit of …. computing networks and devices from cyber security attacks.

Srinivasan in view of Tonogai further disclose The method, medium and system of claim 7, 11 and 19. Srinivasan/Tonogai may not expressly disclose; but, Nguyen, analogues art, disclose claims 8, 12 and 20, wherein the retrieved updates for the applications and/or the operating system of the computing device are directed at addressing zero-day exploits [see At least par.0027]. 
The motivation to combine is the same as that of claim 7/19 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/AMARE F TABOR/             Primary Examiner, Art Unit 2434